FILED
                            NOT FOR PUBLICATION                                FEB 12 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VICTOR ZAMARRIPA-BONILLA, a.k.a.                 No. 11-72530
Victor Zamarripa, a.k.a Victor Manuel
Zamarripa,                                       Agency No. A036-899-201

              Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 10, 2014**
                                Pasadena, California

Before: D.W. NELSON, PAEZ, and NGUYEN, Circuit Judges.

       Victor Zamarripa-Bonilla (“Zamarripa”) petitions for review of a final order

of removal from the Board of Immigration Appeals. We have jurisdiction pursuant

to 8 U.S.C. § 1252, and we dismiss the petition. The government proved through

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
admissible evidence that Zamarripa served a sentence longer than one year for

violating California Penal Code § 273.5(a). Therefore, because a conviction under

California Penal Code § 273.5(a) is categorically a crime of violence, Zamarripa

was removable as an aggravated felon. 8 U.S.C. § 1227(a)(2)(A)(iii); Banuelos-

Ayon v. Holder, 611 F.3d 1080, 1083 (9th Cir. 2010).

      PETITION FOR REVIEW DISMISSED.